Roberts, J.
In this case, we are referred to the constitution and laws relating to the disqualification of judges of the District Court, (Hart. Dig. p. 63, and Art. 637, 654) and to the statute concerning the change of venue. (Id. Art. 637.) No further authorities or argument are furnished. The presiding judge was a party to the note sued on, and he was joined as co-defendant in the suit, though the process had not been served on him. The motion for a change of venue, on the ground of his disqualification, was made by his co-defendant, who was served, and overruled by the judge, before the discontinuance of the suit, as to him, was taken by the plaintiff below.
From the lights before us, we are of opinion, that the motion should have been granted, and that the court erred in overruling it. The judgment is therefore reversed, and the cause remanded.
Reversed and remanded.